Order entered February 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00180-CV

             OH WIRELESS AND CHONG OH, INDIVIDUALLY, Appellants

                                                V.

                                   DIEGO CANTU, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-05257

                                            ORDER
       We GRANT the February 13, 2013 motion to withdraw filed by appellants’ counsel

Steven M. Smith of the law firm of Rose Walker. We DIRECT the Clerk of this Court to send

all future correspondence to appellants at the following address:


       Oh Wireless
       Chong Oh
       2220 Marsh Lane, #112
       Carrollton, Texas 75006


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE